

115 HRES 960 IH: Expressing the sense of the House of Representatives in support of HIV pre-exposure prophylaxis research, education, and usage, and addressing the barriers to receiving this treatment, especially for communities of color, gay and bisexual men, and transgender people.
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 960IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Mrs. Watson Coleman (for herself, Ms. Clarke of New York, Mr. Grijalva, Ms. Norton, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives in support of HIV pre-exposure prophylaxis
			 research, education, and usage, and addressing the barriers to receiving
			 this treatment, especially for communities of color, gay and bisexual men,
			 and transgender people.
	
 Whereas pre-exposure prophylaxis (PrEP) is medication that is used to help prevent the contraction of the human immunodeficiency virus (HIV);
 Whereas currently PrEP is a daily pill consisting of two medications, tenofovir and emtricitabine, that an individual can take orally, which can greatly reduce the likelihood of contracting HIV;
 Whereas if used properly, PrEP can reduce the risk of contracting HIV from sex by up to 99 percent and can reduce the risk of contracting HIV among people who inject drugs by more than 70 percent;
 Whereas PrEP can be used by anyone who currently does not have HIV and is at substantial risk of contracting the virus;
 Whereas quarterly screening for sexually transmitted infections (STI), including testing at extra-genital sites, significantly increases detection of gonorrhea, chlamydia, and syphilis for those on PrEP, providing opportunities for prompt treatment, partner therapy, and prevention of STI-related morbidity;
 Whereas the Centers for Disease Control and Prevention’s HIV/AIDS prevention efforts are under the direction of the National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention whose mission includes preventing HIV infection and reducing the incidence of HIV-related illness and death;
 Whereas the Centers for Disease Control and Prevention is conducting projects such as Project PrIDE and Project THRIVE which work to support State and local health department demonstration projects for providing comprehensive HIV prevention and care services for the LGBTQA community and specific communities of color;
 Whereas the Centers for Disease Control and Prevention reported that approximately 500,000 African Americans and nearly 300,000 Latinos across the Nation could have potentially benefitted from PrEP based on CDC clinical guidelines in 2015–2016, but only 7,000 prescriptions were filled for African Americans and only 7,600 for Latinos during the same time period;
 Whereas Emory University’s Rollins School of Public Health used a national prescription database to estimate that 61,298 people were using PrEP as of 2017, the majority of whom were White men, over the age of 24, and living in the Northeast, meaning that the medication is not reaching communities of color who are at higher risk of contracting HIV;
 Whereas more work needs to be done to further educate the public and health care professionals about PrEP to address this disparity;
 Whereas the United States should continue to commit itself to the goal of eradicating HIV; and Whereas it is more cost effective to prevent diseases than to treat them: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the value of pre-exposure prophylaxis (PrEP) as an effective prevention tool in combating human immunodeficiency virus (HIV);
 (2)supports the research, education, and usage of the current PrEP and encourages the medical community, both private and public, to continue working on creating new PrEP medications to reduce the spread of HIV;
 (3)calls on Congress to increase funding to existing programs that are working to educate the public and healthcare professionals about PrEP, how it works, how and when to prescribe these medicines, and how individuals who qualify to take the regimen can obtain it; and
 (4)calls on the Secretary of Health and Human Services to— (A)conduct a departmentwide review on the outreach efforts of all HIV prevention programs in agencies such as the Health Resources and Service Administration, the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, and others to ensure that they are conducting effective outreach, especially to communities of color, gay and bisexual men, and transgender people; and
 (B)conduct a study on the solutions to the barriers individuals face in accessing PrEP medication and its associated services, such as HIV and other STI screening, especially among communities of color, gay and bisexual men, and transgender people.
				